Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163202(53)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                     SC: 163202
  v                                                                  COA: 347705
                                                                     Oscoda CC: 17-001523-FC
  NATHAN LEON BRANHAM,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motions of defendant-appellant to file a pro per
  supplement to the application for leave to appeal and to waive the motion fee are
  GRANTED. The pro per supplement submitted on July 20, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 23, 2021

                                                                               Clerk